954 F.2d 732
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.WANG LABORATORIES, INC., Plaintiff-Appellee,v.TOSHIBA CORPORATION;  Toshiba America Electronic Components,Inc.;  Toshiba America Information Systems, Inc., Defendants,andNEC Corporation;  NEC Electronics Inc. and NEC Technologies,Inc., Defendants-Appellants,andMolex Incorporated, Defendant-Intervenor.
No. 91-1516.
United States Court of Appeals, Federal Circuit.
Oct. 15, 1991.

1
DISMISSED.

ON MOTION
ORDER

2
Upon consideration of the unopposed motion of NEC Corporation, et al. to voluntarily dismiss their appeal as premature,

IT IS ORDERED THAT:

3
(1) NEC's motion is granted.


4
(2) Wang Laboratories, Inc.'s motion to dismiss is moot.


5
(3) Each side is to bear its own costs.